DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an elongated tubular body”, “an annular primary air duct concentric with the tubular body”, “an exit from the tubular body comprising one or more guide vanes”, “a cooperating baffle” and “a cover plate” must be shown.  It is unclear what these structures are referring to in the drawings, specifically since no accompanying description is made to them in the specification, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “substantially metallic burner”, the term "substantially" in claim 1 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how much of the burner has to be metallic and what portions if not all of it.

Claim 1 recites “optionally one or more” and as such it is unclear if this limitation is required by the claims or not.
Claim 2 recites “an arrays”, it seems like it should either be -an array- or -arrays-.
Claim 4 recites “the metallic fuel line”, there is lack of sufficient antecedent basis for this limitation in the claims.
	Claim 6 recites “optionally” four times it is unclear if these limitations are required by the claims or not.
	Claim 7 recites “a descending baffle depending”, it seems like it should be -a descending baffle descending-.
	Claim 7 recites “to the forward lip of said one or more outlets...” it is unclear how the baffle can “depend” or -descend- to the forward lip if the forward lip of the outlet is higher than the region forward of the forward lip, see for example figure 2.
	Claim 7 recites “where necessary”, in line 9, it is unclear at which point it is necessary to have this.
	Claim 9 recites “a metal upper section”, this should be -the metal upper section- since it was already mentioned in part ii) of claim 6 from which this claim depends.
	Claims 10 and 11 recite “meatal”, it should be -metal-.
	Claim 13 recites “optionally” in four places, it is unclear if these limitations are required by the claims or not.

	Claims 2-29 are rejected for their incorporation of at least independent claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Poe alone (US PG Pub. No. 2002/0015932).
Regarding claim 1:
	Poe teaches a burner having a service temperature of not less than about 1200 degrees C for a cracking furnace operating with walls at temperatures from 700 degrees C to 1350 degrees C (see at least paragraph 53 where the furnace temperature can be 1800 F or about 1000 C which implies the burner is at a higher temperature where such a burner usually and can be higher than 1200 C) comprising: i) a flow passage (34, 36 and 38) defined by at least one surface having a downstream outlet and at least one upstream inlet for at least a gaseous oxidant (see at least figure 7); ii) said flow passage having at least one baffle (84) directing the flow of oxidant and fuel against the internal surface of the burner facing the furnace (see at least figure 16). 
.

Claims 2-5 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Poe in view of Marigowda et al (U PG Pub. No. 2013/0115564).
Regarding claim 2:
	Poe modified above teaches all of the above except having arrays of heat convective surfaces that are ribs that define at least one continuous series of parallel channels at least on the internal surface of the portions of the burner exposed to the cracking furnace. 
	Marigowda teaches a burner similar to Poe including arrays of heat convective surfaces that are ribs (208) that define at least one continuous series of parallel channels at least on the internal surface (see figure 2 where 200 is the nozzle tip) of the portions of the burner exposed to a furnace. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Poe with the teachings of Marigowda to include heat convective surfaces in order to prevent the nozzle tip from overheating (see at least paragraph 1 of Marigowda).

Regarding claim 3:
	Poe modified above teaches the channels have a height to width ratio from 0.1 to 2 (see paragraph 16 of Marigowda as modified above where one having ordinary skill in the art would know how to vary the width and height of the channels as needed). 

Regarding claim 4:
	Poe modified above teaches wherein a metallic fuel line (60) terminates proximate the external front surface for said flow passage (see at least figure 7) from 25 to 75% of the height of the front of the flow passage (it would appear to be within this range however to the extent applicant is not satisfied it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the fuel line terminate within this range since this is a result effective variable and differing how much the fuel line sticks out will differ the flame type and therefore the heating and would be within the level of one having ordinary skill in the art to determine. 

Regarding claim 5:
	Poe modified above teaches all of the above except said at least one metallic surface has a thickness from 4 to 25 mm, however the examiner notes that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the metallic surface be within 

Regarding claim 29:
	Poe modified above teaches an elongated tubular body (40), having an inlet for fuel (by 42), an annular primary air duct (34) concentric with the tubular body, an exit from the tubular body comprising one or more guide vanes (18), a secondary air source (see paragraph 17) and a cooperating baffle (84) concentric with the tubular body cooperating with a cover plate (38) exposed to the furnace so that air flows over the guide and across the cover plate.

Allowable Subject Matter
Claims 6 and 13 and their respective dependents are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the 112 rejections are resolved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Martin et al (US PG Pub. No. 2014/0102440) - similar construction to claim 29.

Sato et al (US Patent No. 3,630,176) - cracking furnace.
Martin (US PG Pub. No. 2017/0336068) - cracking furnace with similar front surface flow passages.
Bussman (US PG Pub. No. 2010/0021853) - cracking furnace burner similar to that of applicant’s figures 1 and 2.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762